Filed 10/28/22 P. v. Ferreyra CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE




 THE PEOPLE,                                                             A165066

             Plaintiff and Respondent,                                   (Napa County
 v.                                                                      Super. Ct. No. 19CR003627)
 FERNANDO SOTO FERREYRA,
             Defendant and Appellant.




                                       MEMORANDUM OPINION1
         Counsel for Fernando Soto Ferreyra filed a brief raising no issues and
requesting this court conduct an independent review of the record. (People v.
Wende (1979) 25 Cal.3d 436.) Ferreyra was apprised of his right to file
a supplemental brief but he has not filed anything. We have reviewed the
record pursuant to Wende and conclude there are no arguable issues. We
affirm.
         The prosecution charged Ferreyra with seven felonies and alleged
several sentencing enhancements. In January 2022, Ferreyra pled no contest



       We resolve this case by memorandum opinion pursuant to the
         1

California Standards of Judicial Administration, section 8.1.
                                                               1
to assault with a deadly weapon and admitted a great bodily injury allegation
in exchange for the dismissal of the remaining charges and enhancement
allegations with a waiver pursuant to People v. Harvey (1979) 25 Cal.3d 754.
The plea agreement specified Ferreyra’s sentence would not exceed four
years, and that the trial court would consider probation.
      In March 2022, the trial court denied probation and sentenced Ferreyra
to the midterm of three years on the assault conviction. The court struck the
punishment for the great bodily injury enhancement but not the
enhancement itself. It awarded custody credits and ordered Ferreyra to pay
a restitution fine, victim restitution, and criminal conviction and court
operations assessments.
      Ferreyra appealed but did not obtain a certificate of probable cause.
Thus, our review is limited to grounds occurring after entry of the plea that
do not affect its validity. (People v. Mendez (1999) 19 Cal.4th 1084, 1096; Cal.
Rules of Court, rule 8.304(b).) Consistent with this scope of review, we have
examined the record and conclude there are no arguable issues. (People v.
Wende, supra, 25 Cal.3d at p. 441.)
      The judgment is affirmed.




                                       2
                                _________________________
                                Rodríguez, J.


WE CONCUR:


_________________________
Tucher, P. J.


_________________________
Fujisaki, J.




A165066




                            3